DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
REASONS FOR ALLOWANCE
Regarding independent Claims 1 and 12, statements of reasons for the indication of allowable subject matter were included in the Office Actions mailed 11/2/2021 (page 16, Para 15, Re: Claim 12) and 5/2/2022 (page 9, Para 9, Re: Claim 1).
Regarding independent Claim 16, a statement of reasons for the indication of allowable subject matter was included in the Summary PTO-413 of the 7/27/2022 Interview (as mailed on 8/1/2022). Note discussion on page 1, copied below for convenience. 

    PNG
    media_image1.png
    314
    822
    media_image1.png
    Greyscale

Excerpt from PTO-413 (Summary of the 7/27/2022 Interview, mailed 8/1/2022).
For additional contrast, there exists prior art discussing strut-based structures exhibiting collapsing behavior similar to that claimed (US Pub 20140252674 by Hundley et al. teaches in Para 0036 that staggered struts may collapse without touching each other when compressed). Nevertheless, it would not have been obvious to a skilled artisan to have modified Huitema with the spatial arrangement of Hundley’s struts in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-10, 13-15, and 17-20 are allowed  as depending from Claims 1, 12, and 16 (above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731